Citation Nr: 1507444	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), as due to in-service asbestos exposure. 


REPRESENTATION

Veteran represented by:	Charles E. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975, and from April 1983 to February 1997, with additional unverified service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2012, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a hearing conducted by the undersigned Acting Veterans Law Judge in July 2014.  Transcripts of these hearings have been associated with the Veteran's VA claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed COPD and pleural plaques are related to her active duty service. 


CONCLUSION OF LAW

The currently diagnosed COPD and pleural plaques were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she has a lung disability as a result of in-service asbestos exposure.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

The Veteran's post-service treatment records note that the she has been diagnosed with COPD and pleural plaques.  A current disability has therefore been demonstrated.

Service treatment records note that the Veteran experienced difficulty breathing, was diagnosed with COPD, and was being monitored due to her in-service asbestos exposure.

With respect to the nexus requirement, the record contains a December 2012 treatment record from P.A.K., M.D., which states that the Veteran's pleural plaques are "almost certainly the consequence of prior asbestos exposure."  The record also documents that the Veteran has continued to be diagnosed with COPD following her separation from service and during the appeal period.

The record does not contain any evidence suggesting that the Veteran's COPD or pleural plaques are not related to her active duty service.

Accordingly, entitlement to service connection for COPD and pleural plaques are granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for COPD and pleural plaques are granted.



______________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


